DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 6-10-2021 is acknowledged.
Claims included in the prosecution are 1-3, 5, 8-9, 13, 16-17, 19, 27-28, 51 and 53-60. 
	The following are the rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
1.	Claims 1-3, 5, 8-9, 13, 16-17, 19, 27-28, 51 and 53-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
	The terms ‘lighter’ and ‘heavier’ in the independent claims are relative terms and therefore, render instant claims indefinite.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant submits references from Fisher Scientific Company which sells lighter and heavier mineral oils and argue that the meanings of lighter and heavier oils are known in the art. This argument is not persuasive. First of all, instant specification does not recite what oils other than mineral oil come under the category of lighter and heavier oils. Secondly, instant claims do not recite that oil mixture is a combination of heavier and lighter mineral oil and the expression in the claims is not just limited to mineral oil. The rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 8-9, 13, 16-17, 19, 27-28, 51 and 53-60 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 535 545 in combination with Ketelson (US 2016/0338952), and Hillard (US 2016/0354307, Coulton (US 2018/0325854), Torres (US 2018/0008538) individually or in combination.
EP teaches an ophthalmic formulation which reduces the evaporation of an aqueous layer from the surface of the eye. The formulation is in the form of a meta-stable oil in water emulsion. The formulations contain either beeswax or Jojoba wax, and a surfactant, Tween 80. The oil can be from plant sources or synthetic. The preferred wax is beeswax and less preferred wax is jojoba wax. The emulsions contain a phospholipid. The beeswax amount taught are 0.1 to 1.00 % which can be varied and surfactant amount is 0.19. The oil amount could be varied. Although is it is unclear whether EP teaches a mixture of oils, on page 7, EP states, “The difference between oils is molecular weight” which implies that  oils by themselves or mixtures of oils could be used. The compositions contain a medicament. The medicaments taught are antibiotics, antiviral agents, anti-inflammatory agents, antifungal agents and anti-glaucoma agents.  The compositions contain salt or sugar in sufficient concentration to form an isotonic or mildly hypotonic composition. The composition is packaged in sterile containers. (Abstract, pages 3, 4, 5, 6, Examples 27-41). Although EP does not specifically teach the entire range of claimed amounts of oil, it teaches that the oil content can be varied and gives the ratios of the oil and wax in the composition and therefore, it would have been obvious to one of ordinary skill in the art to manipulate the basic teachings of EP in order to obtain the best possible results. EP also does not teach the use of mixture of lighter molecular weight and heavier molecular weight oils. 
Ketelson teaches ophthalmic emulsions for lubricating the eye and to treat dry eye conditions.. According to Ketelson, the charged lipid in the emulsion formulations is DMPG in an amount which can vary from 0.05 to 7 %. The oil in the emulsions can be mineral oil or vegetable oil or combination. The emulsions can contain bees wax and two or more emulsifying surfactants in 05 % to 5 % in w/v. The pH of the composition is 7 to 7.4  The composition is substantially free of benzalkonium chloride (Abstract, 0016-0027, 0031-0034, 0038, 0048, Examples and claims, claims, claims 10-11 in particular)
	Hillard teaches ophthalmic compositions containing oils and beeswax. According to Hillard, mixtures of oils such as white petrolatum (heavier) and mineral oil (lighter) can be used (Abstract, 0028 and 0058).
	Coulton while disclosing ophthalmic compositions containing a wax teaches the use of a mixture of white petrolatum and mineral oil (Abstract, 0125 and 0286).

Assuming that EP’s oil is not a mixture of oils, the use of a mixture of oils would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Hillard, Coulton and Torress teach a mixture of heavy oil and lighter oil could be used in ophthalmic compositions containing wax.
3.	Claims 1-3, 5, 8-9, 13, 16-17, 19, 27-28, 51 and 53-60 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Maskin (US 2012/0128763 in in combination with Ketelson (US 2016/0338952), Wikberg (US 2010/0247593), Coffey (US 2015/0202306) individually or in combination and in further combination with Hillard (US 2016/0354307, Coulton (US 2018/0325854), Torres (US 2018/0008538) individually or in combination OR 2) Maskin in combination with EP 0 535 545 and Ketelson (US 2016/0338952), and in in further combination with Hillard (US 2016/0354307, Coulton (US 2018/0325854), Torres (US 2018/0008538) individually or in combination.
Instant claim 1 requires the presence of mixtures of oils, a surfactant and a wax
Maskin discloses ophthalmic oil in water emulsions for lubrication containing 0.5 to 2 % jojoba wax, 1% polysorbate 80 and mineral oil. The emulsions contain an active agent. (Abstract, 0020-0022, 0029, 0031, 0039, Example and claims). According to Maskin in 0022, the ophthalmic emulsions containing jojoba wax could also contain beeswax or other wax and also phospholipids such as phosphatidylglycerol (0023). Although Maskin does not specifically teach the use of beeswax instead of jojoba wax, it would have been obvious to one of ordinary skill in the art to use beeswax since it is also hydrophobic just like jojoba wax and would be expected to form an emulsion. One 
EP as discussed above teaches an ophthalmic formulation which reduces the evaporation of an aqueous layer from the surface of the eye. The formulation is in the form of a meta-stable oil in water emulsion. The formulations contain either beeswax or 
It would have been obvious to one of ordinary skill in the art to use beeswax instead of jojoba wax in the emulsions of Maskin since beeswax is a preferred wax in ophthalmic emulsions which are in a meta-stable state as taught by EP. The use of a mixture of oils would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Hillard, Coulton and Torress teach a mixture of heavy oil and lighter oil could be used in ophthalmic compositions containing wax.

4.	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable 1) over EP 0 535 545 in combination with Ketelson (US 2016/0338952), and Hillard (US 2016/0354307, Coulton (US 2018/0325854), Torres (US 2018/0008538) individually or in combination: OR  Maskin (US 2012/0128763 in in combination with Ketelson (US 2016/0338952), Wikberg (US 2010/0247593), Coffey (US 2015/0202306) individually or in combination and in further combination with Hillard (US 2016/0354307, Coulton (US 2018/0325854), Torres (US 2018/0008538) individually or in combination OR 2) Maskin in combination with EP 0 535 545 and Ketelson (US 2016/0338952), and in in further combination with Hillard (US 2016/0354307, Coulton (US 2018/0325854), Torres (US 2018/0008538) individually or in combination all three  as set forth above, further in view of Viladot Petit (US 2013/0216596)..
The teachings of EP, Ketelson,  Maskin, Wikberg, Hillard, Coulton and Torres and Coffey have been discussed above.

Viladot Petit while disclosing medicinal ophthalmic emulsion compositions teaches that synthetic beeswax, Cera Alba could be used (Abstract, 0006, 0007, 0011, 0030, 0051, 0079, 0085, 0086 and claim 10.
The use of a synthetic beeswax such as Cera Alba in the ophthalmic emulsions as taught by EP, Ketelson, Maskin, Wikberg and Coffey with the expectation of obtaining at least similar results would have been obvious to one of ordinary skill in the art since Viladot Petit teaches that synthetic beeswax is available commercially and can be used in ophthalmic emulsions.
	
5.	Claims 53 is rejected under 35 U.S.C. 103 as being unpatentable over 1) over EP 0 535 545 in combination with Ketelson (US 2016/0338952), and Hillard (US 2016/0354307, Coulton (US 2018/0325854), Torres (US 2018/0008538) individually or in combination: OR  Maskin (US 2012/0128763 in in combination with Ketelson (US 2016/0338952), Wikberg (US 2010/0247593), Coffey (US 2015/0202306) individually or in combination and in further combination with Hillard (US 2016/0354307, Coulton (US 2018/0325854), Torres (US 2018/0008538) individually or in combination OR 2) Maskin in combination with EP 0 535 545 and Ketelson (US 2016/0338952), and in in further combination with Hillard (US 2016/0354307, Coulton (US 2018/0325854), Torres (US 2018/0008538) individually or in combination all three  as set forth above,  further in view of Xia (US 2015/0297511 or Liu (US 2014/0206764).

	What is lacking in these references is the inclusion of hyaluronic acid in the ophthalmic composition.
	Xia while disclosing ophthalmic compositions containing alkoxylated natural waxes teaches that hyaluronic acid is an important component of vitreous body of the eye and teaches the inclusion of hyaluronic acid (Abstract, 0009, 0013, 0017-0019, Examples and claims).
	Liu teaches the inclusion of hyaluronic acid is protective of biological tissues or cells from compressive forces and teach the inclusion of hyaluronic acid in ophthalmic compositions (Abstract, 0026-0030 and claims). 
	The inclusion of hyaluronic acid in ophthalmic compositions would have been obvious to one of ordinary skill in the art because of the advantages of using hyaluronic acid in ophthalmic compositions taught by Xia and Liu. 
	
	The affidavit submitted by Ralph Stone has been fully considered, but is not found to be persuasive. In his affidavit, Ralph Stone prepares the ophthalmic formulations in Examples 40 and 41 of EP and argue that the photographs in these examples show that thee emulsions are not metastable and one of ordinary skill in the would be forced to deliver the wax portion of the oil and water mixture in a manner separate from the aqueous portion. This argument is not persuasive. First of all, it should be pointed out that it is not side by side comparison experimentally of EP’s examples with instant emulsions. This is essential particularly because ‘EP clearly emulsion is metastable. Furthermore, Tween 80 taught by EP is an emulsifier which means that it would mix the water and oil phases without separation. Applicant has not provided any experimental comparison of instant emulsion with the amounts of this emulsifier which according to Ralph Davis the examples 40 and 41 of EP (see abstract). Most importantly, although in Examples 40 and 41, EP does not include the charged phospholipid, EP does teach the inclusion of the charged phospholipid and Ralph Stone’s affidavit shows no experimental comparison.
	According to the affidavit, EP teaches the use of a preservative, benzalkonium chloride at 0.10 wt percent and at such a concentration it is toxic. This argument is not persuasive since instant claims do not exclude benzalkonium chloride and applicant has not shown that it is toxic. According to the affidavit, EP’s examples have a pH of 4.2 and 4.4 and it is irritating to the eye. This argument is not persuasive since instant claims do not recite any pH values and the EP’s pH values are not excluded in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612